DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to applicant’s amendment filed 3/10/2021.
Prior Art
The prior art of Ma (US 6,446,014 B1) discloses suppression of fat in MR water images produced in Dixon imaging that acquiring MRI data with an MRI system using a pulse sequence in which separate water and fat images is reconstructed, producing a pixel shifted fat image from a reconstructed fat image which indicates fat signal components intermixed with a reconstructed water image, multiplying the pixel shifted fat image by a factor a, and subtracting the result from the water image.  
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach of fairly suggest, in combination with the rest of the limitation of the claims,
a method for creating first image dataset and a second image dataset of an examination object having a first time point at which the phases of the different spin species in the spin echo signal are the same, and a second time point at which the phases of the different spin species in the spin echo signal are not the same; storing the measurement data during the readout windows; reconstructing a first image from measurement data recorded in readout windows comprising the first time point; and 
a magnetic resonance apparatus having  a first time point at which the phases of the different spin species in the spin echo signal are the same, and a second time point at which the phases of the different spin species in the spin echo signal are not the same; operate the magnetic resonance data acquisition unit in order to store the measurement data during the readout windows; reconstruct a first image from measurement data recorded in readout windows comprising the first time point; and reconstruct a second image from measurement data recorded in readout windows comprising the second time point, as recited in the independent claim 14;
a non-transitory computer readable data storage medium encoded with programming instructions having a first time point at which the phases of the different spin species in the spin echo signal are the same, and a second time point at which the phases of the different spin species in the spin echo signal are not the same; operate the magnetic resonance apparatus in order to store the measurement data during the readout windows; reconstruct a first image from measurement data recorded in readout windows comprising the first time point; and reconstruct a second image from measurement data recorded in readout windows comprising the second time point, as recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866     
                                                                                                                                                                                                   


March 19, 2021